BONTAN CORPORATION INC. QUARTER ENDED SEPTEMBER 30, 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS Prepared as at November 20, 2008 - 1 - Index Overview 3 Business environment 4 Results of operations 6 Liquidity and Capital Resources 11 Key contractual obligations 13 Off balance sheet arrangements 13 Transactions with related parties13 Financial and derivative instruments 14 Critical accounting estimates 15 Disclosure controls and procedures 15 Internal controls over financial reporting 15 Public securities filing 15 - 2 - Management Discussion and Analysis The following discussion and analysis by management of the financial condition and financial results for Bontan Corporation Inc. for the three months ended September30, 2008 should be read in conjunction with the unaudited Consolidated Financial Statements for the three and six months ended September 30, 2008, unaudited Consolidated Financial Statements and Management Discussion & Analysis for the three months ended June 30, 2008 and the audited Consolidated Financial Statements and Management Discussion and Analysis for the year ended March 31, 2008. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada. Reference is made to Financial Statement Notes for a discussion of the material differences between Canadian GAAP and U.S.
